Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE

PATERSON FARM

THIS AGREEMENT (the “Agreement”) is made as of the 10th day of December, 2013
(the “Effective Date”), between Hale Farms, L.L.C., an Oregon limited liability
company (the “Seller”), and Gladstone Land Corporation, a Maryland corporation,
or its designee (the “Purchaser”).

WHEREAS, Seller has agreed to sell and Purchaser has agreed to purchase the
Property (as hereinafter defined);

NOW, THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following definitions:

“Affiliate” shall mean, as to any person or entity, any other person or entity
that directly or indirectly controls, is controlled by, or is under common
control with such person or entity. For purposes of this definition, “control”
means de facto effective control over the management of the applicable entity
(by contract, state law, or otherwise), even though the party exercising
“control” may own less than 50% of the voting equity interest of such entity.

“Closing Date” shall mean December 20, 2013.

“Contracts” shall mean, collectively, any and all service, maintenance,
management or other contracts or agreements with third parties relating to or
affecting the Property.

“Crops” shall mean any and all unharvested crops at the Property as of the
Effective Date.

“Due Diligence Materials” shall mean those materials and information more
particularly described on Exhibit C attached hereto and incorporated by
reference herein.

“Earnest Money” shall mean the sum of One Hundred Thousand and No/100 Dollars
($100,000.00), together with all interest accrued thereon.

“Escrow Agent” shall mean: Gary R. Cortellessa, Stewart Title Guaranty Company.

“Excluded Items” means the items on the attached Exhibit B-2, which are not part
of the Irrigation Equipment or the Personal Property, Improvements or Property
being sold to Purchaser.

“GAP” shall mean good agricultural practices.



--------------------------------------------------------------------------------

“Government Payments” shall mean all federal, state and local government
payments, benefits and entitlements associated with or applicable to the
Property or any crops grown thereon, including without limitation any applicable
direct payments or counter-cyclical payments under the Farm Security and Rural
Investment Act of 2002, as amended.

“Inspection Period” shall mean the period beginning on the Effective Date and
ending at 5:00 p.m. Pacific time at the Property on December 16, 2013.

“Improvements” shall mean all buildings, structures, gates, fences, roads,
levees, ditches, appurtenances or other facilities currently existing on the
Property, including without limitation all Irrigation Equipment.

“Irrigation Equipment” shall mean all below ground, surface and above ground
irrigation equipment at the Property, including without limitation water wells,
pumps, lower flow nozzles, casings, risers, above and below ground pipes and
pipelines, culverts, and pivot irrigation equipment, and all related power
units, as applicable, installed at the Property as of the Effective Date and as
of the Closing Date. All the Irrigation Equipment shall be deemed to be part of
the Improvements to be conveyed to Purchaser.

“Land” shall mean that certain real property situated approximately four
(4) miles southeast of Boardman, in Morrow County, State of Oregon, comprising
approximately 1,975 acres of gross land area, as more particularly described on
Exhibit A attached hereto and incorporated herein by reference, together with
all rights, easements, hereditaments and appurtenances thereunto belonging.

“Lease” shall mean that certain lease to be effective as of the Closing Date by
and between Purchaser or its permitted assignee, as landlord, and Hale Farms,
L.L.C., a Oregon limited liability company, as tenant, and substantially in the
form attached hereto as Exhibit D and incorporated herein by reference. The
parties shall use diligent, good faith efforts to agree on the form of the Lease
prior to expiration of the Inspection Period.

“Personal Property” shall mean (i) the Irrigation Equipment, and (ii) any
personal property used by Seller in conducting farming operations at the
Property that will be conveyed to Purchaser as part of this transaction, if any,
as more particularly described on Exhibit B attached hereto and incorporated by
reference herein.

“Property” shall mean the Land, Improvements, and any Personal Property.

“Purchase Price” shall mean the total amount of Thirteen Million Eight Hundred
Fifty-Five Thousand and No/100 Dollars ($13,855,000.00), subject to adjustment
as set forth in this Agreement. If the Land is determined to include more or
less than 1,640 acres of irrigated land area pursuant to the Survey, defined
below, then the Purchase Price shall be increased or reduced by $8,448.17 per
acre for each acre less than 1,640 acres of irrigated land that is included in
the Land.

 

2



--------------------------------------------------------------------------------

“Purchaser’s Address” shall mean:

Gladstone Land Corporation

Attention: Bill Frisbie

1521 Westbranch Drive, Suite 200

McLean, VA 22102

(703) 287-5839 (T)

(703) 287-5801 (F)

Email: Bill.Frisbie@gladstonecompanies.com

With copy to:

Bass Berry & Sims PLC

Attention: Richard R. Spore

100 Peabody Place, Suite 900

Memphis, TN 38103

(901) 543-5902 (T)

(888) 543-4346 (F)

Email: rspore@bassberry.com.

“Pursuit Costs” shall mean all of Purchaser’s reasonable third party, out of
pocket expenditures in connection with the transaction contemplated hereby,
including without limitation legal, engineering, loan, appraisal, survey and
title fees and expenses; provided, however, that for purposes of this Agreement,
the Pursuit Costs shall not exceed Thirty Thousand and No/100 Dollars
($30,000.00) in the aggregate.

“Seller’s Address” shall mean:

Hale Farms, L.L.C.

73120 Hwy 207

Echo, OR 97826

Attention: Craig Reeder or Todd Longgood

Fax: 541 567 6753

Email: creeder@hale-co.com or tlonggood@hale-co.com

With a copy sent to:

Stoel Rives LLP

900 SW Fifth Ave., Suite 2600

Portland, OR 97204

Attention: Dave Filippi or Dave Green

Facsimile No.: 503 220 2480

Email: DEFILIPPI@stoel.com or dwgreen@stoel.com

“Tenant” shall mean the tenant (or, if more than one, the tenants) under the
Lease, individually or collectively as the context may require.

 

3



--------------------------------------------------------------------------------

“Title Company” shall mean: Stewart Title Guaranty Company — National Title
Services, 401 East Pratt Street, Suite 611, Baltimore, MD 21202. Office Phone:
(202) 349-0217.

“Water Rights” shall mean a portion of all rights to use wells and other water
sources that exist on the Effective Date that benefit or are appurtenant to the
Property and that may be reasonably necessary to conduct farming operations at
the Property as currently conducted and in accordance with GAP, with the portion
equal to 8.0 gallons per minute per acre and 3.5 acre-feet per acre for the
1,640 acres that make up the irrigated portion of the Property, and further
subject to the provisions of Section 11(h) of this Agreement. As such, Seller is
retaining the remaining portion of the rights to use wells and other water
sources that would otherwise benefit or be appurtenant to the Property (i.e.,
3.3 gallons per minute per acre and 1.0 acre-feet per acre of water), and is
further retaining all rights to use wells and other water sources on those
irrigated lands (109 acres) that lie outside the Property, but which may be
evidenced in the same water right documentation from the State of Oregon.

2. Property. Seller hereby agrees to sell and Purchaser, or its designee, hereby
agrees to purchase from Seller the Property.

3. Earnest Money. Within three (3) business days after the later of (x) the
Effective Date or (y) the date of full execution of this Agreement by both
Seller and Purchaser, Purchaser shall deposit the Earnest Money with the Escrow
Agent by wire transfer or certified or cashier’s check. The Earnest Money will
be invested by Escrow Agent in an interest-bearing account reasonably acceptable
to both parties. All interest earned upon the Earnest Money shall become part of
the Earnest Money. Said Earnest Money shall be refundable to Purchaser in
accordance with this Agreement.

4. Purchase Price. At the Closing, defined below, all Earnest Money shall be
applied to the Purchase Price, and the balance of the Purchase Price, subject to
adjustments for credits and debits as set forth in this Agreement, shall be paid
in good funds by wire transfer, except that $100,000 of the total Purchase Price
will be withheld, at Purchaser’s option, from the amount to be paid by Purchaser
to Seller at Closing (the “Holdback”). The amount of the Holdback will bear
interest after the Closing at the rate of three percent (3%) per annum until
paid, and will be due and payable when Seller has obtained and delivered to
Purchaser evidence reasonably satisfactory to Purchaser of the issuance for the
benefit of the Property of the amount of Water Rights referenced in Section 1
(definition of Water Rights) and Section 11(h) below that is (a) separate from
other property of Seller that is benefitted by the existing water rights and
(b) subject to the applications for allocations of conserved water that have
been or will be filed with the Oregon Water Resources Department, pursuant to
ORS 537.455 et seq. Seller will promptly and diligently pursue the steps
necessary for issuance for the benefit of the Property the amount of Water
Rights required under this Agreement. The existing applications for allocations
of conserved water are subject to Purchaser’s reasonable approval during the
Inspection Period. After the Closing, if there are changes in or conditions for
issuance of the Water Rights that were different from those in the original
applications approved by Purchaser, then Purchaser’s prior written approval will
be required for such changes or conditions, which approval will not be
unreasonably withheld, conditioned or delayed.

 

4



--------------------------------------------------------------------------------

5. Inspection Period; Refund of Earnest Money; Due Diligence Materials.

(a) Purchaser shall have until the expiration of the Inspection Period to make
such determinations with respect to the Property as Purchaser deems appropriate
and to elect to either continue or terminate this Agreement, in Purchaser’s sole
and absolute discretion, for any reason or no reason. Purchaser may terminate
this Agreement, and receive a full refund of the Earnest Money, less $10.00 to
be retained by Seller as consideration for entering into this Agreement, by
delivering written termination notice to Seller at any time prior to expiration
of the Inspection Period. If Purchaser does not so terminate this Agreement, the
Earnest Money shall become nonrefundable (except only as expressly otherwise set
forth in this Agreement) and will be applied to reduce the cash to be delivered
at Closing of the transaction closes, and this Agreement shall remain in effect.

(b) Within five (5) days after the Effective Date, Seller shall deliver to
Purchaser at Seller’s sole expense the Due Diligence Materials that are in
Seller’s possession or control (or if Seller does not have possession or control
of any such Due Diligence Materials, then Seller must certify in writing to
Purchaser within that 5 day period that, after due inquiry, it does not have
possession or control of such listed Due Diligence Materials, and that
certification shall satisfy Seller’s obligations under this Section 5(b) as to
the specifically listed Due Diligence Materials). For each day of Seller’s delay
in delivering all of the Due Diligence Materials beyond five (5) days after the
Effective Date, the Inspection Period and Closing Date shall (at Purchaser’s
option) be extended by one (1) day. Seller shall also promptly provide any other
documents or information in Seller’s possession or control relating to the
Property, or any Contract that is reasonably requested by Purchaser.

(c) If Purchaser or its agents, independent contractors or representatives
desire to enter the Property to conduct inspections or testing, Purchaser will
provide reasonable advance notice (at least 24 hours) to Seller as to the timing
and nature of the entry and the person(s) that may be performing the study,
investigation, or inspection. Access and entry will be (a) at reasonable times
and hours; (b) coordinated with Seller so that Seller may have a representative
present during the entry, and (c) performed in a good and workmanlike manner
that does not cause any interference with farming operations on the Property.

6. Costs and Prorations.

(a) Purchaser shall pay the costs of any Survey obtained by Purchaser pursuant
to Section 9 hereof and the costs of any Phase I environmental report obtained
by Purchaser. Seller shall pay for preparation of the deed of transfer, all
transfer taxes, document stamps and recording costs applicable to the deed of
transfer. Purchaser will pay the premium for Purchaser’s Title Policy, as
defined below, and any costs of production of the title search or abstract for
the Property. Purchaser shall pay all expenses incident to any financing
obtained for the purchase of the Property. All other closing costs shall be
borne in accordance with the custom in Morrow County, Oregon.

(b) The following shall be prorated between the parties as of the Closing Date:
(i) ad valorem property taxes constituting a lien against the Property for the
year in which the Closing occurs and all other unpaid assessments with respect
thereto, and (ii) utilities and

 

5



--------------------------------------------------------------------------------

operating expenses for the Property for the calendar month (or other applicable
period if such rents or other tenant charges are not paid monthly) in which
Closing occurs. In the event such proration is based upon a previous year’s
taxes or assessment, after Closing, at such time as any of the taxes or
assessments are capable of exact determination, the party having the information
permitting the exact determination shall send to the other party a detailed
report of the exact determination so made. Within thirty (30) days after both
Seller and Purchaser shall have received such report, Seller and Purchaser shall
adjust the amounts apportioned pursuant to the estimates made at Closing to
reflect the exact determinations contained in the report, and Seller or
Purchaser, as the case may be, shall pay to the other whatever amount shall be
necessary to compensate for the difference. Purchaser shall receive a credit
against the Purchase Price in the amount of all security deposits (together with
interest required to be paid thereon) held or required to be held by Seller
under the Lease.

7. Conditions Precedent To Purchaser’s Obligations. Seller acknowledges that as
a condition precedent to Purchaser’s obligations hereunder, the following shall
occur on or before the Closing Date (or any earlier date indicated below), any
of which conditions may be waived by Purchaser in its sole discretion:

(a) Purchaser shall have received a current Phase I environmental assessment
satisfactory to Purchaser prepared by a competent licensed environmental
engineer satisfactory to Purchaser that does not recommend a Phase II
environmental assessment and reflecting that there are no hazardous wastes,
hazardous materials or fuel (or other storage) tanks located above, on or below
the surface of the Property, and that the Property is in compliance with all
applicable environmental laws, ordinances, rules and regulations.

(b) At or prior to Closing, the Tenant shall have executed and delivered the
Lease to Purchaser, and such Lease shall be in full force and effect in
accordance with its terms and conditions.

(c) The Title Company shall be irrevocably committed to issue upon Closing a
2006 ALTA Owner’s Policy of Title Insurance (the “Title Policy”), from Stewart
Title Guaranty Company, as evidenced by a “marked up” Title Commitment, defined
below, insuring Purchaser as owner of fee simple title to the Property, subject
only to Permitted Exceptions (defined below), in the amount of the Purchase
Price, and containing such endorsements as Purchaser shall have requested. The
Title Policy shall a standard coverage ALTA owner’s policy of title insurance
(subject to Purchaser’s right to require that Title Company issue to Purchaser
an ALTA “extended coverage” owner’s policy of title insurance, provided that
Title Company is able to do so based on the Survey and Purchaser pays the
incremental premium difference between standard coverage and extended coverage).

(d) Subject to Sections 14 and 15 below, there shall have been no material
adverse change in the condition of any of the Property (including without
limitation any Improvements) after expiration of the Inspection Period and prior
to the Closing Date.

(e) Each and every representation and warranty of Seller set forth in Section 11
shall be true and correct in all material respects, and Seller shall not be in
default under any of its other obligations under this Agreement, as of Closing.

 

6



--------------------------------------------------------------------------------

8. Closing; Deed.

(a) Subject to all preconditions set forth herein, the closing or settlement
(“Closing”) of the transaction contemplated hereby, unless terminated in
accordance with this Agreement or as otherwise agreed upon by Purchaser and
Seller, shall be held via the mails, through the Escrow Agent at 10:00 a.m. on
the Closing Date or such other place and time as the parties may agree in
writing. If required by Purchaser, Title Company will provide Purchaser with an
insured closing letter from Stewart Title Guaranty Company, in form and
substance acceptable to Purchaser, insuring the handling of the Closing by Title
Company as its agent.

(b) At Closing, Seller shall convey to Purchaser good, marketable and insurable
title to the Property by special warranty deed acceptable to Purchaser and the
Title Company (the “Deed”), subject to (i) standard exceptions for real property
taxes not yet due and payable, and (ii) any other matters which are waived by,
or acceptable to, Purchaser pursuant to Section 10 below (the “Permitted
Exceptions”). The Land description in the Deed shall be the property description
from Seller’s vesting deed(s); provided, that if Purchaser obtains a Survey of
the Property, Seller also agrees to execute and deliver a recordable Quit Claim
Deed to Purchaser at Closing using the Survey description.

9. Survey. During the Inspection Period, Purchaser, at Purchaser’s expense, may
cause a survey of the Property to be prepared by a surveyor selected by
Purchaser (“Survey”). A copy of the Survey will be provided to Seller after
Closing.

10. Title. Purchaser shall procure a title insurance commitment in the amount of
the Purchase Price covering the Property issued by the Title Company (the “Title
Commitment”) and furnish a copy thereof to Seller by December 11, 2013.
Purchaser shall have until December 13, 2013 to object to any matters shown on
the Title Commitment or Survey by written notice to Seller (“Title Objection
Notice”). Purchaser may also object to any new matters thereafter revealed by a
title update by subsequent Title Objection Notice to Seller. Within two
(2) business days after receipt of Purchaser’s Title Objection Notice, Seller
shall either (i) deliver written notice to Purchaser of any title or Survey
objections which Seller elects not to cure, or (ii) cure or satisfy such
objections (or commence to cure or satisfy such objections as long as Seller
reasonably believes such objections may be cured or satisfied prior to Closing).
Within two (2) business days after receipt of Seller’s written notification that
Seller elects not to cure a title or Survey objection, Purchaser may terminate
this Agreement and receive a full refund of the Earnest Money by delivering
written notice thereof to Seller. If Purchaser does not so terminate this
Agreement, then any such title or Survey objection which Seller elects not to
cure shall be deemed waived by Purchaser and shall be an additional Permitted
Exception. If any objection which Seller elects to cure is not satisfied by
Seller at least one (1) business day before the scheduled date of Closing
(except that Seller does not need to “cure” prior to Closing any mortgage or
other lien that Seller is causing to be paid from the Purchase Price for the
Property), Purchaser shall have the right to terminate this Agreement, in which
case the Earnest Money shall be returned to Purchaser and neither party shall
have any further rights, obligations or duties under this Agreement. If Seller
does cure or satisfy the objections at least one (1) business day prior to
Closing, then this Agreement shall continue in effect. Any exception to or
defect in title which Purchaser shall elect to waive, or which is otherwise
acceptable to Purchaser, shall be deemed an additional Permitted Exception to
title at Closing. Seller covenants and agrees not to

 

7



--------------------------------------------------------------------------------

alter or encumber in any way Seller’s title to the Property after the date
hereof. Notwithstanding anything in this Agreement to the contrary, Seller shall
cause any deed of trust, mortgage, deed to secure debt, judgment or other lien
for a liquidated sum encumbering the Property to be released at or before
Closing.

11. Seller’s Representations and Warranties. As of the date hereof and as of the
Closing Date (as evidenced by Seller’s downdate certificate to be provided at
Closing), Seller represents, warrants and covenants to Purchaser that:

(a) Other than the Tenant under the Lease, there are and there will be no
parties in possession of any portion of the Property as lessees, and no other
party has been granted an oral or written license, lease, option, purchase
agreement or other right pertaining to the use, purchase or possession of any
portion of the Property. A true, complete and correct copy of any Contracts
affecting the Property and any amendments thereto have been or will be furnished
to Purchaser no later than December 11, 2013 as part of the Due Diligence
Materials. Any Contracts are valid and binding in accordance with their
respective terms and conditions, are in full force and effect, and have no
uncured breach or default by any party. No off-sets or defenses are available to
any party under any Contract. All Contracts are cancellable upon not more than
thirty (30) days prior written notice. There are no leasing brokerage
agreements, leasing commission agreements or other agreements providing for the
payment of any amounts, and no commissions due, for leasing activities with
respect to the Property except as set forth in the Lease.

(b) The Seller has not received notice of any default (nor is there any default)
under any note or deed of trust related to or secured by the Property. The
execution and delivery of this Agreement, the consummation of the transaction
herein contemplated and the compliance with the terms and provisions hereof will
not conflict with or (with or without notice or the passage of time or both)
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, loan agreement or instrument to which the Seller
is a party or by which the Seller or the Property is bound (provided, in the
case of the existing mortgage financing on the Property, the indebtedness
secured thereby is paid from the payment of the Purchase Price), any applicable
regulation or any judgment, order or decree of any court having jurisdiction
over the Seller or the Property.

(c) The Seller has not received any notice, nor is the Seller aware, of any
violation of any ordinance, regulation, law, statute, rule or restriction
relating to the Property.

(d) There are no attachments, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy or under any
applicable debtor relief laws or any other litigation contemplated by or pending
or threatened against the Seller or the Property.

(e) Seller has been duly organized and is validly existing under the laws of the
State of Oregon. Seller has the full right and authority to enter into this
Agreement and to transfer all of the Property to be conveyed by Seller pursuant
hereto and to consummate or cause to be consummated the transactions
contemplated herein to be made by Seller. The person signing this Agreement on
behalf of Seller is authorized to do so. This Agreement constitutes,

 

8



--------------------------------------------------------------------------------

and all agreements and documents contemplated hereby (when executed and
delivered pursuant hereto) will constitute, the valid and legally binding
obligations of Seller, enforceable in accordance with their respective terms. No
other signatures or approvals are required to make this Agreement fully
enforceable by the Purchaser with respect to the Seller or the Property. This
Agreement constitutes, and all agreements and documents contemplated hereby
(when executed and delivered pursuant hereto) will constitute, the valid and
legally binding obligations of Seller, enforceable in accordance with their
respective terms.

(f) The Seller has and will convey to the Purchaser good, marketable and
indefeasible title in fee simple to the Property, subject only to the Permitted
Exceptions. Without limiting the foregoing, Seller has and will convey to
Purchaser good and marketable title to all Irrigation Equipment, free and clear
of any claims, liens, security interests or other encumbrances of any kind
whatsoever.

(g) There is no known pending or threatened condemnation or similar proceeding
or assessment affecting the Property or any part thereof, nor to Seller’s
knowledge is any such proceeding or assessment contemplated by any governmental
authority. There will be no claim against the Property or Purchaser for or on
account of work done, materials furnished, and utilities supplied to the
Property prior to the Closing Date. To Seller’s knowledge, there are no known
public plans or proposals for changes in road grade, access, or other municipal
improvements which would adversely affect the Property or result in any
assessment; and no ordinance authorizing improvements, the cost of which might
be assessed against Purchaser or the Property, is pending.

(h) Seller has not entered into any agreement to dispose of its interest in the
Property or any part thereof, except for this Agreement, and except with respect
to one or more applications for allocations of conserved water that have been or
will be filed with the Oregon Water Resources Department, pursuant to ORS
537.455 et seq. While these applications may result in alterations in the total
amount of water under the Water Rights otherwise available for use on the
Property, Seller (as tenant under the Lease) will cause at least 8.0 gallons per
minute per acre and 3.5 acre-feet per acre of water available for delivery to be
allocated to the Property for irrigation purposes. In the event that the
applications for allocations of conserved water are not approved by the Oregon
Water Resources Department within 2 years of the Closing Date, then the
additional 3.3 gallons per minute per acre and the 1.0 acre-feet per acre of
water otherwise retained by Seller will become part of the Water Rights
available for use on the Property, and Seller shall execute and deliver any
applications to the Oregon Water Resources Department or any other documentation
reasonably requested by Purchaser in confirmation thereof. Notwithstanding
anything in this Agreement to the contrary, the Water Rights being conveyed to
Purchaser hereunder are reasonably sufficient to utilize the Property consistent
with past practices and GAP, in light of the Irrigation Equipment being conveyed
to Purchaser at Closing.

(i) Seller is not a party to any litigation which is still pending, and knows of
no threatened litigation, affecting or relating to the Property.

(j) Neither the Seller, nor to Seller’s knowledge, any other party has ever
caused or permitted any “hazardous material” (as hereinafter defined) to be
placed, held, located,

 

9



--------------------------------------------------------------------------------

or disposed of on, under, or at the Property or any part thereof in forms or
concentrations which violate applicable laws and regulations, and, to Seller’s
knowledge, neither the Property nor any part thereof has ever been used as a
dump or storage site (whether permanent or temporary) for any hazardous
material. As used herein, “hazardous material” means and includes any hazardous,
toxic, or dangerous waste, substance, or material defined as such in, or for
purposes of, the Comprehensive Environmental Response, Compensation Liability
Act (42 U.S.C. Section 9601, et seq., as amended) or any other “super fund” or
“super lien” law or any other Federal, State, or local statute, or law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability for standards of conduct concerning any substance or
material, as presently in effect (collectively, “Environmental Laws”). The
Property does not currently contain any underground or aboveground storage tanks
and any storage tanks previously located on the Property (whether above ground
or below ground) have been removed in accordance with the requirements of all
applicable laws with “clean closure” or “no further action” letter(s), or
comparable letters, issued by the State of Oregon in connection therewith.
Without limiting the other provisions of this Section 11(j), there has never
been any release or spill of oil, fuel or any other substance stored in storage
tanks of any kind on the Property. The term “hazardous material” (as used in
this Agreement) will not include fertilizer and other material which may be
deemed to be “hazardous material” under applicable Environmental Laws but that
is used in the ordinary course of business for agricultural property and used in
strict accordance with applicable Environmental Laws.

For purposes of this Section 11, references to “Seller’s knowledge” or to
matters “known” to Seller shall mean the actual knowledge of Craig Reeder, Bob
Hale and Todd Longgood, who are the persons who have direct management
responsibility for the Property.

Seller hereby indemnifies and holds harmless Purchaser from and against any and
all loss, expense (including without limitation reasonable attorney fees),
liability, cost, claim, demand, action, cause of action and suit arising out of
or in any way related to any breach of any representation, warranty, covenant or
agreement of Seller in this Agreement.

As to any reports or other materials provided to Purchaser that were prepared by
third parties (such as environmental studies), Seller is not warranting (and
will not be liable or responsible for) the accuracy, fitness or usability of
such reports or materials or any recommendations or conclusions stated therein.

If Seller obtains actual knowledge prior to the Closing of a fact which would
make any of the representations and warranties of Seller in this Agreement false
or inaccurate in any material respect, Seller will notify Purchaser of such
fact. As to representations made to Seller‘s knowledge or that refer to matters
that are “known” to Seller (as such term is used in this Section 11), Seller
will not be liable to Purchaser for the inaccuracy of any such representations
and warranties after the Closing Date unless Seller had actual knowledge on the
Closing Date that such representation or warranty by Seller was false and Seller
failed to disclose to Purchaser the fact known to Seller which made the
representation or warranty false.

12. Broker and Broker’s Commission. If Closing occurs hereunder but not
otherwise, Purchaser shall pay a commission to the Broker all payable in cash at
Closing, all as set forth in a separate agreement between Purchaser and Broker.

 

10



--------------------------------------------------------------------------------

13. Survey and Inspection. Purchaser and Purchaser’s agents, employees and
independent contractors shall have the right and privilege to enter upon the
Property during the Inspection Period to survey and inspect the Property and to
conduct soil borings, environmental assessment and toxic waste studies and other
geological, engineering, water or landscaping tests or studies or building
inspections, all at Purchaser’s sole cost and expense. Purchaser hereby
covenants and agrees to indemnify and hold harmless Seller from any and all
loss, liability, cost, claim, demand, damage, action, cause of action and suit
arising out of or in any manner related to the exercise by Purchaser of
Purchaser’s rights under this section or any entry onto the Property by or on
behalf of Purchaser pursuant to this Agreement (but not the existence of any
condition discovered in the course of Purchaser’s inspections and testing).

14. Eminent Domain. If, after the Effective Date and prior to Closing, Seller
shall receive notice of the commencement or threatened commencement of eminent
domain or other like proceedings against the Property or any portion thereof,
Seller shall immediately notify Purchaser in writing, and Purchaser shall elect
within thirty (30) days from and after such notice, by written notice to Seller,
one of the following: (a) not to close the transaction contemplated hereby, in
which event all Earnest Money shall be refunded to Purchaser and this Agreement
shall be void and of no further force and effect; or (b) to close the purchase
of the Property contemplated hereby in accordance with its terms but subject to
such proceedings, in which event the Purchase Price shall remain the same and
Seller shall transfer and assign to Purchaser at Closing all condemnation
proceeds and rights to additional condemnation proceeds, if any. If Purchaser
elects to purchase after receipt of such a notice, all actions taken by Seller
with regard to such eminent domain proceedings, including but not limited to,
negotiations, litigation, settlement, appraisals and appeals, shall be subject
to the approval of Purchaser, which approval shall not be unreasonably withheld.
If Purchaser does not make such election within the aforesaid time period,
Purchaser shall be deemed to have elected to close the transactions contemplated
hereby in accordance with clause (b) above.

15. Property Damage. If, after the Effective Date and prior to Closing, the
Property shall suffer significant damage as the result of fire or other
casualty, Seller shall immediately notify Purchaser in writing. In the event
said damage results in damage of the improvements situated on the Property in
the amount of Ten Thousand and No/100 Dollars ($10,000.00) or greater, Purchaser
shall have the right to elect within fifteen (15) days from and after such
notice, by written notice, one of the following: (a) not to close the
transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such damage, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all insurance proceeds received or to be received as a
result of such damage, and Purchaser shall receive a credit against the Purchase
Price for any insurance deductible or uninsured loss. If Purchaser does not make
such election within the aforesaid time period, Purchaser shall be deemed to
have elected to close the transactions contemplated hereby in accordance with
clause (b) above. In the event less than Ten Thousand and No/100 Dollars
($10,000.00) of damage to the improvements situated on the Property exists, this
Agreement shall remain in full force and effect, but, at Closing, Seller shall
transfer and assign to Purchaser all insurance proceeds received or to be
received as a result of such damage, and Purchaser shall receive a credit
against the Purchase Price for any insurance deductible or uninsured loss.

 

11



--------------------------------------------------------------------------------

16. Condition of Property. Subsequent to the Effective Date and prior to
Closing, Seller shall maintain the Property in accordance with its past
practices and ordinary maintenance, but shall not be required to provide any
extraordinary maintenance.

17. Operations. After the Effective Date and prior to the Closing Date, Seller
shall neither enter into any new, nor terminate, modify, extend, amend or renew
any existing, lease or service, management, maintenance, repair, employment,
union, construction, leasing or other contract or agreement affecting the
Property (each, a “New Agreement”) without providing at least five (5) business
days prior notice (and opportunity to review and approve the New Agreement) to
Purchaser. Purchaser shall have five (5) business days after Purchaser’s actual
receipt (notwithstanding the notice provisions in Section 18 below) of a true,
correct and complete copy of a New Agreement to approve the same. If Purchaser
does not approve any such New Agreement that Seller will enter into prior to
expiration of the Inspection Period, then Purchaser’s sole and exclusive remedy
will be to terminate this Agreement by delivering written notice to Seller no
later than five (5) business days after receiving the New Agreement, and in such
event Purchaser shall receive a full refund of the Earnest Money. If Purchaser
fails to terminate this Agreement as set forth in the preceding sentence, it
shall be deemed to have approved the New Agreement that Seller will enter into
prior to expiration of the Inspection Period in the form provided. Seller may
not enter into New Agreement after expiration of the Inspection Period unless
Purchaser has approved the same in writing. Seller shall cause any Contracts
which Purchaser elects in its discretion not to assume to be cancelled at or
before Closing.

18. Notice. Notices provided for in this Agreement must be (i) delivered
personally, (ii) sent by registered or certified mail, postage prepaid, return
receipt requested, (iii) sent via a reputable express courier, (iv) sent by
facsimile during normal business hours with a confirmation copy delivered by
another method permitted by this Section 18 other than electronic mail, or
(v) sent by electronic mail during normal business hours with a confirmation
copy delivered by another method permitted by this Section 18 other than
facsimile, addressed as set forth below. Notice sent by U.S. mail is deemed
delivered three days after deposit with the U.S. Postal Service. Notice sent by
a reputable express carrier is deemed received on the day receipted for by the
express carrier or its agent. Notice sent via facsimile is deemed delivered upon
the transmission to the phone number designated as the recipient’s facsimile
phone number below. Notice sent via electronic mail is deemed delivered upon the
entrance of such electronic mail into the information processing system
designated by the recipient’s electronic mail address set forth below. The
addresses of the parties to which notices are to be sent shall be Purchaser’s
Address or Seller’s Address, as applicable, as set forth in Section 1 above. Any
party shall have the right from time to time to change the address to which
notices to it shall be sent to another address, and to specify two additional
addresses to which copies of notices to it shall be mailed, by giving to the
other party at least ten (10) days prior notice of the changed address or
additional addresses.

19. Remedies. If this transaction fails to close by reason of Purchaser’s
wrongful failure to perform its obligations under this Agreement, THE EARNEST
MONEY SHALL BE RETAINED BY SELLER AS LIQUIDATED DAMAGES THE PARTIES HEREBY
ACKNOWLEDGING THAT SELLER’S ACTUAL DAMAGES IN SUCH CIRCUMSTANCES WOULD BE
DIFFICULT, IF NOT IMPOSSIBLE, TO DETERMINE.

 

12



--------------------------------------------------------------------------------

SELLER EXPRESSLY ACKNOWLEDGES AND AGREES THAT RETENTION OF THE EARNEST MONEY AS
PROVIDED FOR HEREIN SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF
PURCHASER’S FAILURE TO PERFORM ITS OBLIGATIONS HEREUNDER. If this transaction
fails to close for any reason other than Purchaser’s wrongful failure to perform
his obligations hereunder, the Earnest Money shall promptly be refunded to
Purchaser. In the event Seller fails or refuses to convey the Property in
accordance with the terms hereof or otherwise fails to perform its obligations
hereunder, Purchaser’s sole and exclusive remedy for Seller’s breach shall be
either to (i) terminate this Agreement by written notice to Seller and Escrow
Agent and receive a full refund of the Earnest Money by the party in possession
thereof and reimbursement from Seller of Purchaser’s Pursuit Costs, all within
ten (10) days after Purchaser’s termination of this Agreement, or (ii) obtain
specific performance of this Agreement. Notwithstanding the foregoing, Purchaser
shall also be entitled to obtain its attorneys’ fees and costs in connection
with enforcing its rights and remedies under this Agreement.

20. Time of Essence. Time is of the essence of this Agreement.

21. Closing Documents. At or prior to Closing, each party shall deliver to the
other party appropriate evidence to establish the authority of such party to
enter into and close the transaction contemplated hereby. Seller also shall
execute and deliver to the Title Company at Closing, for it to hold in escrow
pending Purchaser’s payment of the Purchase Price: (i) the Deed; (ii) a
certificate with respect to Section 1445 of the Internal Revenue Code stating,
among other things, that Seller is not a foreign corporation as defined in the
Internal Revenue Code and I.R.S. Regulations; (iii) the General Assignment
substantially in the form attached hereto as Exhibit E; (iv) Seller’s
representation and warranty downdate certificate under Section 11; and (v) such
other documents reasonably necessary or appropriate to complete and evidence the
transaction contemplated hereby, as reasonably requested by the Purchaser or
Title Company, including without limitation a standard title company owner’s
affidavit.

22. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and may not be amended except by written instrument executed by
Purchaser and Seller. All prior understandings and agreements between the
parties are deemed merged herein.

23. Headings. The section headings are inserted for convenience only and are in
no way intended to describe, interpret, define or limit the scope or content of
this Agreement or any provision hereof.

24. Possession. Seller shall deliver actual possession of the Property at
Closing, subject to its continued right of possession as tenant under the Lease.

25. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Oregon.

26. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns as the case may be, and Purchaser shall have the right to
assign its rights hereunder to any Affiliate of Purchaser for purposes of taking
title to the Property at Closing, without the need for further

 

13



--------------------------------------------------------------------------------

consent from Seller, but subject to Seller’s reasonable approval of the
financial capability of the Affiliate, if Purchaser is to be released from any
further liability hereunder. Any other transfer by Purchaser of its interest
under this Agreement prior to Closing will be subject to Seller’s prior written
consent, which will not be unreasonably withheld as to qualified transferees.

27. Surviving Clauses. The provisions of this Agreement relating to tax
prorations after Closing, Purchaser’s indemnification with respect to its
entering upon the Property prior to Closing, Seller’s representations,
covenants, warranties and indemnity agreement in Section 11, Seller’s covenant
not to encumber the Property subsequent to the date hereof, the mutual covenants
of Seller and Purchaser to indemnify each other, as the case may be, as set
forth in Section 12, shall not merge into the Deed but instead shall survive any
Closing pursuant to this Agreement. Except as set forth in the preceding
sentence or as otherwise expressly set forth herein, no other provision of this
Agreement shall survive the Closing of this transaction.

28. Tax Deferred Exchange. Notwithstanding any other provision of this
Agreement, either party may elect to arrange to have the conveyance of the
Property to be handled as an exchange transaction (“Exchange”) pursuant to
Section 1031 of the Internal Revenue Code. Each party shall cooperate with each
other in accomplishing the Exchange, but neither party is required to acquire or
hold any exchange property or incur any liability or take any action to effect
the Exchange, other than execution or approval of use of an exchange
accommodator and any assignment or and escrow instructions that may be required
by a party to effectuate the Exchange. Closing is not conditioned or contingent
upon either party’s ability to arrange or complete an Exchange, nor will the
Closing Date be delayed or extended in order to permit an Exchange to be
completed. References in this Agreement to “Seller” and “Purchaser” are solely
for purposes of naming the parties. Such terms of reference to the parties, or
to this transaction as a “sale” or “purchase” transaction, shall not be
construed to affect the transaction as a property exchange transaction if a
party effects a property Exchange.

29. Non-Solicitation. From and after the Effective Date, Seller shall not market
the Property for sale, or solicit or accept any back-up offers with respect to
the sale of the Property. If Closing does not occur and the transaction is
terminated, this provision is voided.

30. Offer and Acceptance. This Agreement, as executed by the party first
executing it, shall constitute an offer to the other party. The offeree shall
accept the same, if at all, by delivering a fully executed copy of this
Agreement to the offeror on or before 5:00 p.m., Eastern time, December 10,
2013. The notice provisions hereof hereinabove notwithstanding, acceptance of
this offer shall be effective only upon the actual receipt by the offeror of a
faxed or emailed copy of the fully executed Agreement by such date and time,
followed by the offeror’s receipt on the next business day of the fully executed
original. The offer, if not timely accepted as aforesaid, shall expire and be of
no further force and effect at the time and date set forth in this Section.

31. Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together will constitute one agreement binding on both
Parties.

32. Electronic Signatures. In order to expedite the transaction contemplated
herein, telefaxed and PDF signatures may be used in place of original signatures
on this Agreement or

 

14



--------------------------------------------------------------------------------

any document delivered pursuant hereto. The Parties intend to be bound by the
signatures on the telefaxed document or such PDF copies, and are aware that the
other Party will rely on the telefax or PDF signatures, and hereby waive any
defenses to the enforcement of the terms of this Agreement based on such
telefaxed or PDF signature.

33. No Financing Contingency. This transaction is not subject to or contingent
upon the availability of financing.

34. No Representation on Tax Aspects of Transaction. Seller is not representing
any tax aspects of this transaction.

35. Nature of Transaction as Sale-Leaseback and not Financing. Each party has
determined and intends that this transaction should be treated as a
sale-leaseback transaction. The sale to Purchaser is a “true sale” and the Lease
is a “true lease” (and not a financing transaction) and should be treated as an
“operating lease” for accounting purposes. After the Closing, each party shall
reflect the transactions represented hereby in all applicable books, records,
reports, and tax filings in a manner consistent with such “true sale” and “true
lease” treatment rather than as a “financing” lease.

36. Confidential Information; Publicity by Purchaser. Purchaser shall respect
and observe the confidential nature of financial, environmental and other
reports and information supplied by Seller or obtained by Purchaser concerning
the Properties and (if this transaction does not close) return or deliver such
written reports (including any copies thereof) to Seller. Purchaser will not
disclose publicly (except as required by law) any confidential information of
Seller, and the parties will reasonably cooperate prior to termination of this
Contract or Closing Date concerning press release by Purchaser or other public
disclosure by Purchaser of the pendency of this transaction.

37. “AS IS” Sale. Seller is granting to Purchaser the right to inspect and make
investigations of the condition of the Properties and shall continue to permit
Purchaser to make its independent inspection and investigation of the Properties
prior to the Closing, in accordance with this Contract. Except as otherwise set
forth in this Agreement or in the Lease, the Deed, or other documents executed
and delivered by Seller to Purchaser at the Closing, no warranties, guaranties
or representations have been or are being made by Seller.

38. Oregon Statutory Disclaimers. THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY
NOT BE WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS
SUBJECT TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY NOT
AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL ZONES. BEFORE
SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD
INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON
ACQUIRING

 

15



--------------------------------------------------------------------------------

FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY
PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A
LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO
VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE EXISTENCE OF FIRE
PROTECTION FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING
PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND
SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER
855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.

 

PURCHASER: GLADSTONE LAND CORPORATION, a Maryland corporation By:  

 

Title:  

 

SELLER: HALE FARMS, L.L.C., an Oregon limited liability company By:  

 

Title:  

 

 

17



--------------------------------------------------------------------------------

EXHIBIT A

LAND

Parcel 2 of PARTITION PLAT NO. 2005-3, being portions of Sections 18, 19, 29,
30, 31 and 32, Township 4 North, Range 26 East of the Willamette Meridian, in
the County of Morrow and State of Oregon.



--------------------------------------------------------------------------------

EXHIBIT B

PERSONAL PROPERTY

The Irrigation Equipment, and other personal property used by Seller in
conducting farming operations at the Property.



--------------------------------------------------------------------------------

EXHIBIT B-2

EXCLUDED ITEMS

The following items are the “Excluded Items” that are not being sold to
Purchaser:

1. The Crops, and any future crops that may be cultivated by Seller as tenant
under the Lease, which will remain solely the property owned by Seller (and by
it, as tenant under the Lease, as to future crops).

2. Subject to the terms and conditions of this Agreement, that portion of the
Water Delivery Agreement with Greenwood, such that Seller will maintain the
right to receive water under the agreement for that portion of the rights to use
wells and other water sources in excess of 8.0 gallons per minute per acre and
3.5 acre-feet per acre for the 1,640 acres that make up the irrigated portion of
the Property, as well as the rights to use wells and other water sources on
those irrigated lands (109 acres) that lie outside the Property, but which may
be evidenced in the same water right documentation from the State of Oregon.

 

20



--------------------------------------------------------------------------------

EXHIBIT C

DUE DILIGENCE MATERIALS

(a) Plans, drawings, specifications and engineering and architectural studies
and work (including “as built” plans and drawings, if any) with regard to the
Property that are in Seller’s possession;

(b) Any appraisals and surveys of the Property obtained during the period during
which Seller has owned the Property or otherwise in Seller’s possession;

(c) Copies of all correspondence in Seller’s possession relating to any
Government Payments;

(d) Real estate tax bills and statements for the current year and the previous
two (2) years with respect to the Property;

(e) Utility bills for the Property for the two (2) most recent complete calendar
years and the current year-to-date;

(f) Copies of insurance certificates with respect to the Property;

(g) Copies of all of the Contracts and any amendments or proposed amendments
thereto;

(h) Copies of any soil boring or other similar engineering reports with respect
to the Property obtained during the period during which Seller has owned the
Property;

(i) Any environmental assessment report or study with respect to the Property in
Seller’s possession;

(j) Copies of any warranties relating to any Improvements or Personal Property
(including without limitation Irrigation Equipment) included in the Property;

(k) Any information in Seller’s possession or control from any governmental
agency or authority regarding the Property or adjacent properties;

(l) Copies of all notices and correspondence received from any governmental
agency of authority regarding the Property or adjacent properties;

(m) Copies of all notices and correspondence received from third-parties
claiming an interest or right in and to the Property, or any portion thereof;

(n) Copies of all certificates, applications, permits or other documents related
to or evidencing Water Rights associated with the Property or any portion
thereof; and

(o) Copies of financial statements for the Tenant for the following years: 2010,
2011 and 2012.

 

21



--------------------------------------------------------------------------------

EXHIBIT D

LEASE

[The Lease will be negotiated and approved during the Inspection Period, and,
when mutually approved, attached as this Exhibit.

 

22



--------------------------------------------------------------------------------

EXHIBIT E

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (this “Assignment”) is entered into as of the         
of             , 20    , between                      (“Assignor”), whose
address is                     , and                      (“Assignee”), a
                     whose address is                                         .

1. Purchase Agreement; Defined Terms. This Assignment is being executed and
delivered pursuant to that certain Agreement of Purchase and Sale between
        , as Purchaser, and                     , as Seller, dated as of
            , 201     (the “Purchase Agreement”). Any capitalized term used but
not otherwise defined herein shall have the meaning set forth in the Purchase
Agreement.

2. Assignment and Conveyance. For good and valuable consideration received by
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
hereby bargains, sells, conveys, grants, transfers and assigns to Assignee the
entire right, title and interest of Assignor in and to the following in
accordance with the terms and conditions of the Purchase Agreement:

 

  i. All Contracts not previously terminated at Assignee’s request;

 

  ii. All Personal Property;

 

  iii. All warranties, guarantees, bonds, licenses, building permits,
certificates of occupancy, zoning certificates, and other governmental permits
and licenses to and in connection with the construction, development, ownership,
use, operation or maintenance of the Property or any part thereof, to the extent
the same are assignable; and

 

  iv. All Water Rights.

5. Assumption. Assignee hereby assumes the obligations of Assignor under the
Contracts, in each and every case only to the extent first arising from and
after the date hereof. Assignor shall promptly notify Assignee in writing if any
claim is made against Assignor with respect to any matter which Assignee has
agreed to assume in this Assignment, specifying the nature and details of such
claim. Assignor shall cooperate fully with Assignee and its counsel and
attorneys in the defense against such claim in accordance with their judgment
and discretion, and Assignor shall not pay or settle any such claim without
Assignee’s prior written consent. No person or entity, other than Assignor,
shall be deemed a beneficiary of the provisions of this Section 5.

6. Indemnity. Assignee agrees to indemnify, defend and hold Assignor harmless
from and against any and all claims, damages, demands, causes of action,
liabilities, judgments, losses, costs and expenses (including but not limited to
reasonable attorneys’ fees) asserted against or incurred by Assignor caused by
the failure of Assignee to perform any obligation



--------------------------------------------------------------------------------

under the Contracts which obligation was assumed by Assignee hereunder. Assignor
agrees to indemnify, defend and hold Assignee harmless from and against any and
all claims, damages, demands, causes of action, liabilities, judgments, losses,
costs and expenses (including but not limited to reasonable attorneys’ fees)
asserted against or incurred by Assignee caused by the failure of Assignor to
perform any obligation under any of the Contracts, or the Lease first arising
prior to the date hereof.

7. Power and Authority. Assignor represents and warrants to Assignee that it is
fully empowered and authorized to execute and deliver this Assignment, and the
individual signing this Assignment on behalf of Assignor represents and warrants
to Assignee that he or she is fully empowered and authorized to do so.

8. Attorneys’ Fees. If either Assignee or Assignor or their respective
successors or assigns file suit to enforce the obligations of the other party
under this Assignment, the prevailing party shall be entitled to recover the
reasonable fees and expenses of its attorneys.

9. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

10. Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.

11. Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of Oregon.

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

 

ASSIGNOR

 

 

By:  

 

Title:  

 

ASSIGNEE

 

 

 

24